598 F.2d 1348
James H. JORDON, Appellant,v.Joseph A. CALIFANO, Jr., Secretary of Health, Education andWelfare, Appellee.
No. 78-1392.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 6, 1979.Decided June 7, 1979.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Charles H. Haden II, Judge.
Robert L. Godbey, Huntington, W. Va., for appellant.
James S. Arnold, Asst. U. S. Atty., Charleston, W. Va.  (Robert B. King, U. S. Atty., Rebecca A. Betts, Asst. U. S. Atty., Charleston, W. Va., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and RUSSELL and HALL, Circuit Judges.
PER CURIAM:


1
The appellant, a claimant for social security benefits, sought in the district court to mandamus the administrative law judge assigned to hear his claim, to issue certain subpoenas.  The administrative law judge had refused to issue the requested subpoenas on the ground that the showing made was insufficient under the Regulation issued under § 405(d), 42 U.S.C.1  Without appealing that ruling administratively in the manner provided by the Regulations, and thus exhausting administrative remedies,2 the appellant filed his mandamus action in the district court.  After initially granting the writ, the district court, upon reconsideration, denied the writ and dismissed the proceedings for want of jurisdiction on the authority of Califano v. Sanders (1977) 430 U.S. 99, 97 S.Ct. 980, 51 L.Ed.2d 192.


2
Finding no error in the decision below, we affirm the dismissal of the petition for the writ on the district court's opinion.


3
AFFIRMED.



1
 20 C.F.R. § 404.926


2
 See 20 C.F.R. § 404.947a